        Case 4:21-cv-00066-P Document 1 Filed 01/19/21                 Page 1 of 5 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

  LANDY METAYER,                                     §
                                                     §          CIVIL ACTION NO.:
              Plaintiff,                             §
                                                     §          _______________________
  vs.                                                §
                                                     §
  LEGEND SENIOR LIVING, LLC                          §          Removed from the 17th Judicial
  D/B/A MEADOWOOD ASSISTED                           §          District Court of Tarrant County,
  LIVING & MEMORY CARE,                              §          Texas; Cause No. 017-322607-20
                                                     §
              Defendant.

                              DEFENDANT’S NOTICE OF REMOVAL

         Defendant Legend Senior Living, LLC (“Legend” or “Defendant”), hereby removes this

civil action from the 17th Judicial District Court of Tarrant County, Texas, to the United States

District Court for the Northern District of Texas, Fort Worth Division, pursuant to 28 U.S.C. §§

1331, 1441 and 1446. In support of this Notice, Defendant states as follows:

                                       I.      INTRODUCTION

         1.         On or about December 31, 2020, Plaintiff Landy Metayer (“Plaintiff”) filed a civil

action in the 17th Judicial District Court of Tarrant County, Texas (“State Court Action”), against

Defendant Legend alleging nationality, race and color discrimination, retaliation and wrongful

termination in violation of the Texas Commission on Human Rights Act (“TCHRA”), Texas Labor

Code § 21. The case is styled Cause No. 017-322607-20; Landy Metayer v. Legend Senior Living,

LLC, d/b/a Meadowood Assisted Living and Memory Care.

         2.         Defendant accepted service on January 7, 2021. Defendant has not yet filed an

Answer or other pleading in the District Court of Tarrant County, Texas. There is no other




Defendant’s Notice of Removal                     Page 1
     Case 4:21-cv-00066-P Document 1 Filed 01/19/21                  Page 2 of 5 PageID 2



defendant named in the Petition other than Defendant. Defendant therefore timely removes this

case under 28 U.S.C. § 1446(b).

                                 II.    BASIS FOR REMOVAL

        3.      This Court has original jurisdiction over Plaintiff’s claims based upon diversity of

citizenship pursuant to 28 U.S.C. § 1332. Diversity of citizenship exists where the suit is between

a citizen of a state and a citizen of a foreign state and the amount in controversy exceeds $75,000.

See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1330 (5th Cir. 1995); 28 U.S.C. § 1332(a)(2).

        4.      Upon information and belief, Plaintiff, an individual, is a citizen of Texas. See Ex.

C-1 at ¶ 2.

        5.      Defendant is a Kansas limited liability company. For diversity jurisdiction

purposes, the citizenship of a limited liability company is determined by the citizenship of all of

its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008). Defendant

is a two-member limited liability company. Its members, Timothy J. Buchanan and Meredith G.

Buchanan, are both domiciled in Kansas. They have resided in Kansas for many years and intend

to remain there indefinitely. Thus, for diversity jurisdiction purposes, Defendant is a citizen of

Kansas because all of its members are citizens of Kansas.

        6.      Accordingly, complete diversity exists, and this Court has original jurisdiction over

the State Court Action under 28 U.S.C. § 1332(a)(2).

        7.      The removing party can satisfy the amount in controversy requirement where it is

apparent from the face of the petition that the claims are likely to exceed $75,000. Manguno v.

Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). Here, Plaintiff’s Petition

states that Plaintiff seeks “monetary relief being over $1,000,000.” See Ex. C-1 at ¶5. Plaintiff’s

alleged damages include back pay and front pay, compensatory damages, punitive damages,




Defendant’s Notice of Removal                  Page 2
      Case 4:21-cv-00066-P Document 1 Filed 01/19/21                 Page 3 of 5 PageID 3



attorneys’ and expert fees, declaratory and injunctive relief, interest as provided by law, costs of

suit and any further relief. Id. at ¶ 45.

        8.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the defendant

… to the district court of the United States for the district and division embracing the place where

such action is pending.”

        9.      The United States District Court for the Northern District of Texas, Fort Worth

Division includes the judicial district in which Plaintiff filed her State Court Action. Thus, removal

to this Court is proper.

                                III.   PROCEDURAL STATEMENTS

        10.     As required by 28 U.S.C. § 1446(a) and Local Rule 81.1, this Notice of Removal

is accompanied by the following: (a) an index of all documents that clearly identifies each

document and indicates the date the document was filed in state court; (b) a copy of the docket

sheet in the State Court Action; (c) each document filed in the State Court Action, except discovery

material; and (d) a separately signed certificate of interested persons that complies with LR 3.1(c)

or 3.2(e).These items are attached as Exhibits A through D and are incorporated herein by

reference for all purposes.

        11.     As required by 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

Removal will be promptly filed with the 17th Judicial District Court of Tarrant County, Texas, and

served upon Plaintiff through her counsel of record.




Defendant’s Notice of Removal                  Page 3
     Case 4:21-cv-00066-P Document 1 Filed 01/19/21                 Page 4 of 5 PageID 4



                                     IV.    CONCLUSION

        For the foregoing reasons, Defendant respectfully requests that further proceedings in the

State Court Action be discontinued, and that this suit be removed to the United States District

Court for the Northern District of Texas, Fort Worth Division.

 Dated: January 19, 2021                          Respectfully submitted,

 OF COUNSEL:                                      JACKSON LEWIS P.C.

 Juliana C. Gaige                                 /s/ Paul E. Hash
 Texas Bar No. 24041011                           Paul E. Hash
 JACKSON LEWIS P.C.                               Texas Bar No. 09198020
 1415 Louisiana Street, Suite 3325                500 N. Akard Street, Suite 2500
 Houston, Texas 77002                             Dallas, Texas 75201
 Telephone: (713) 650-0404                        Telephone: (214) 520-2400
 Facsimile: (713) 650-0405                        Facsimile: (214) 520-2008
 Juliana.Gaige@jacksonlewis.com                   Paul. Hash@jacksonlewis.com

 ATTORNEY FOR DEFENDANT                           ATTORNEY-IN-CHARGE FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing, Defendant’s Notice of Removal, was
filed on January 19, 2021 in accordance with the e-filing protocols of the United States District
Court for the Northern District of Texas, Fort Worth Division, and therefore has been served via
EMCF to Plaintiff’s counsel of record consistent with those protocols as noted below:

        Jamie J. Gilmore
        jgilmore@galyen.com
        Brittney L. Thompson
        bthompson@galyen.com
        BAILEY & GALYEN
        1300 Summit Avenue, Suite 650
        Fort Worth, Texas 76102

                                                       /s/ Paul E. Hash
                                                       Paul E. Hash




Defendant’s Notice of Removal                 Page 4
        Case 4:21-cv-00066-P Document 1 Filed 01/19/21                Page 5 of 5 PageID 5



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

  LANDY METAYER,                                    §
                                                    §          CIVIL ACTION NO.:
              Plaintiff,                            §
                                                    §          _______________________
  vs.                                               §
                                                    §
  LEGEND SENIOR LIVING, LLC                         §          Removed from the 17th Judicial
  D/B/A MEADOWOOD ASSISTED                          §          District Court of Tarrant County,
  LIVING & MEMORY CARE,                             §          Texas; Cause No. 017-322607-20
                                                    §
              Defendant.


                       DEFENDANT’S INDEX OF MATTERS BEING FILED


         1.         Exhibit A — Index of all documents that clearly identifies each document and
                    indicates the date the document was filed in state court;

         2.         Exhibit B—Copy of the docket sheet in the State Court Action;

         3.         Exhibit C—Each document filed in the State Court Action, except discovery
                    material; and

         4.         Exhibit D—Separately signed certificate of interested persons that complies with
                    LR 3.1(c) or 3.2(e).




Defendant’s Notice of Removal                    Page 5
